Citation Nr: 0417555	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-16 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
PTSD disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served periods of active service from July 1960 
to August 1964 and from June 1966 to January 1990 in the 
United States Marine Corps.    

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Evidence of record shows that the veteran was to be scheduled 
for a VA examination to evaluate his service-connected PTSD 
disability in October 2000.  In addition, the November 16, 
2000 examination report is referenced by the examiner in the 
June 2002 VA examination report.  A report of the VA 
examination, which was conducted on November 16, 2000, is not 
currently part of the evidence of record.  The November 2000 
VA examination report should be obtained and associated with 
the file.  

The veteran's representative noted in May 2004 that a 
statement from the veteran's former spouse was associated 
with the veteran's claims folder after the issuance of the 
most recent supplemental statement of the case in August 
2003.  A waiver of RO consideration of this evidence is not 
of record.  Consequently, it must be referred to the RO for 
initial consideration.  See 38 C.F.R. § 20.1304.

A November 2002 statement from a VA vocational rehabilitation 
counselor shows that the veteran was considered to have a 
serious employment handicap, but that achievement of a 
vocational goal was considered not reasonably feasible.  The 
veteran's VA vocational rehabilitation records should be 
obtained and associated with the veteran's claims folder.     

The appellant is hereby notified that it is his 
responsibility to report for an examination and to cooperate 
in the development of his case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should obtain a copy of 
veteran's VA examination report conducted 
on or about November 16, 2000 and 
associate it with the claims folder.  

3.  The RO should obtain the veteran's VA 
vocational rehabilitation records - or a 
legible copy thereof - and associate them 
with the veteran's claims folder.  

4.  The RO should obtain any updated 
treatment records for the veteran's 
service-connected disability of PTSD from 
the VA Mental Health Clinic in Pensacola, 
Florida, for the period of October 2001 
to the present.

5.  The RO should schedule the veteran 
for VA examination(s) to assess the 
vocational impairment associated with the 
veteran's service-connected disabilities.  
The claims folder should be made 
available to the examiner(s) for review.  
The examiner(s) should express an opinion 
as to whether the veteran's service-
connected disabilities (PTSD, left 
humerus fracture with traumatic 
arthritis, left ear hearing loss, 
tinnitus, small bowel resection for 
venous infarction, right finger fracture, 
and sinusitis with headaches), without 
consideration of any of his non-service-
connected disabilities, preclude the 
veteran from securing or following all 
forms of substantially gainful employment 
that are consistent with his education 
and occupational experience.

6.  The RO should then readjudicate the 
veteran's claims for entitlement to an 
increased evaluation for PTSD and 
entitlement to a TDIU rating.  If either 
of the claims remains denied, the RO 
should issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since August 2003.  This should include 
consideration of the statement from the 
veteran's former spouse, which was date-
stamped as received by VA in February 
2004. An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




